         Case 2:19-cr-00106-BLW Document 31 Filed 12/03/19 Page 1 of 2



CRIMINAL PROCEEDINGS – Sentencing

            UNITED STATES DISTRICT COURT FOR THE DISTRICT OF IDAHO



Judge: B. Lynn Winmill                    Date: 12/3/19
Case No.: 2:19-CR-106-BLW                 Deputy Clerk: Lynette Parson
Place: Coeur d’ Alene                     Reporter: Lynette Parson
Time: 9:03 – 9:54
Time in Court: 51 mins.

               UNITED STATES OF AMERICA vs. REBECCA ANNE EBERLEIN

Probation Officer: Levi Wullenwaber
Counsel for United States: Traci Whelan, AUSA
Defendant: Nick Vieth, CJA

(X) Court reviewed case history.
(X) There were no objections to the Presentence Report.
(X) Presentence Report and Addendum Adopted.
(X) Government moved for 3rd level departure for acceptance of responsibility.
Granted.
(X) Government requests downward departure under 5k1.1. Court granted a 1 level
departure.
(X) Offense level 15, Criminal History 1; Guideline range of 18-24 months.
(X) Counsel made sentencing recommendations to the Court.
(X) Court addressed 3553(a) factors.
(X) Defendant made remarks on her own behalf.

SENTENCE:

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the court that the
defendant, Rebecca Anne Eberlein, is hereby committed to the custody of the Bureau of
Prisons to be imprisoned for a term of 15 months.

The Court recommends credit for any time served in federal custody and placement at
Sea Tac.

It is further ordered that the defendant shall pay to the United States a special
assessment of $100, which shall be due immediately.

The defendant does not have the ability to pay a fine. A fine is waived.
        Case 2:19-cr-00106-BLW Document 31 Filed 12/03/19 Page 2 of 2




All monetary penalties are due and payable immediately.

Having considered the defendant’s financial resources, the Court orders payment under
the following schedule unless modified by the Court:

While in custody, the defendant shall submit nominal payments of not less than $25 per
quarter pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

During the term of supervised release, the defendant shall submit nominal monthly
payments of 10% of gross income, but not less than $200 per month.

The foregoing does not preclude collection efforts under 18 U.S.C. § 3613.

Upon release from imprisonment, the defendant shall be placed on supervised release
for a term of 1 year. Within 72 hours of release from the custody of the Bureau of
Prisons, the defendant shall report in person to the probation office in the district to
which the defendant is released.

The defendant shall comply with all mandatory, standard, and special conditions of
supervised release as outlined in the Sentencing Recommendation (Docket #23).

(X) Defendant advised of penalties for violation of terms and conditions of probation.
(X) Right to appeal explained.
(X) Defendant may be allowed to voluntarily surrender to the BOP and advised of
penalties for not surrendering.
